 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6      JERMAINE GORE,
                                                              Case No. C18-5075-BHS-TLF
 7                                 Plaintiff,
                v.                                            ORDER RE: SECOND AMENDED
 8                                                            COMPLAINT
        TACOMA POLICE DEPARTMENT, et al.
 9
                                   Defendants.
10

11          This matter has been referred to the undersigned United States Magistrate Judge pursuant

12   to 28 U.S.C. § 636(b)(1), Local Rules MJR 3 and 4, and Rule 72 of the Federal Rules of Civil

13   Procedure. This order clarifies the operative complaint in this case.

14          The Court denied plaintiff’s previous motion for leave to amend the complaint because it

15   failed to comply with Local Civil Rule (LCR) 15. Dkt 19. The Court explained that it could not

16   properly evaluate plaintiff’s request because he did not attach a copy of the proposed second

17   amended complaint to his motion. Id., p. 2. The Court instructed plaintiff, if he decided to again

18   seek leave to file a second amended complaint, to comply with the requirements of LCR 15 and

19   “explain why amendment is appropriate.” Dkt. 19, p. 2.

20          Plaintiff did not strictly comply with this order or LCR 15: rather than filing a new

21   motion to amend the complaint, he filed only the proposed second amended complaint itself.

22   Dkt. 22. Two days later, defendants filed an answer to the original complaint (Dkt. 8). Dkt. 21.

23

24

25

     ORDER RE: SECOND AMENDED COMPLAINT - 1
 1          Nonetheless, after reviewing plaintiff’s second amended complaint in conjunction with

 2   plaintiff’s prior motion seeking leave to amend (Dkt. 14), and in the interest of judicial efficiency

 3   and fairness, the Court will construe them as together complying with LCR 15. The Court further

 4   finds that “justice . . . requires” that plaintiff be granted leave to amend the complaint. Fed. R.

 5   Civ. P. 15(a)(2).

 6          Accordingly, the undersigned finds and ORDERS as follows:

 7          1.      The proposed second amended complaint at Dkt. 22 shall be entered as the

 8   operative complaint.

 9          2.      Defendants shall file a new responsive pleading in accordance with the Federal

10   Rules of Civil Procedure and Local Rules.

11          The Clerk is directed to send a copy of this Order to Plaintiff.

12          Dated this 16th day of January, 2019.

13

14

15                                                          A
                                                            Theresa L. Fricke
16                                                          United States Magistrate Judge

17

18

19

20

21

22

23

24

25

     ORDER RE: SECOND AMENDED COMPLAINT - 2
